Citation Nr: 0014124	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by painful joints, claimed as due to undiagnosed 
illness.  

2.  Entitlement to service connection for a disability 
manifested by shortness of breath, claimed as due to 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by dry cough, claimed as due to undiagnosed 
illness.  

4.  Entitlement to service connection for a disability 
manifested by upper respiratory tract infections, claimed as 
due to undiagnosed illness.  

5.  Entitlement to service connection for low back pain, to 
include claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for upper back pain, to 
include claimed as due to undiagnosed illness.  

7.  Entitlement to service connection for painful hands, to 
include claimed as due to undiagnosed illness.  

8.  Entitlement to service connection for major depression, 
to include claimed depression as due to an undiagnosed 
illness.  

9.  Entitlement to service connection for painful feet, to 
include claimed as due to undiagnosed illness.  

10.  Entitlement to service connection for claimed left foot 
sprain.  

11.  Entitlement to service connection for claimed right foot 
strain.  

12.  Entitlement to service connection for claimed fallen 
arches.  

13.  Entitlement to service connection for claimed 
torticollis with cervicodorsal myositis.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESSES AT HEARINGS ON APPEAL

The veteran and his former spouse




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991 and was the recipient of the Southwest Asia Service 
Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the RO.  



REMAND

Prior to the veteran's March 1995 claim for VA benefits, 
38 C.F.R. § 3.317 had established a two year presumptive 
period during which a veteran had to experience 
manifestations of chronic disability, as signs or symptoms 
representative of undiagnosed illness, within two years after 
the date the veteran last performed active service in the 
Southwest Asia theater of operations during the Gulf War.  
However, in April 1997, VA published an interim rule that 
extended the presumptive period to December 31, 2001.  62 
Fed. Reg. 23139 (April 29, 1997).  This extension of the 
presumptive period was adopted as a final rule in March 1998.  
63 Fed. Reg. 11122 (March 6, 1998).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Where, as here, the relevant 
regulatory criteria for service connection change during the 
course of an appeal, the RO must provide both the new and old 
regulatory criteria.  See 38 C.F.R. § 19.29(b) (1999).  Here, 
the record does not indicate that the veteran has been 
provided the new regulatory criteria regarding service 
connection for disability due to undiagnosed illness due to 
service in the Southwest Asia theater of operations during 
the Gulf War.  

Further, the RO has not considered the veteran's claims 
regarding service connection for undiagnosed illness, filed 
prior to the relevant change, in light of the new regulatory 
criteria for service connection of undiagnosed illness.  
Thus, in order to prevent any prejudice to the veteran, these 
claims must also be considered by the RO under the provisions 
of the revised regulatory criteria under 38 C.F.R. § 3.317 
(1999), prior to appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board observes that VA's General Counsel addressed the 
issue of what constitutes a well-grounded claim for 
disability due to undiagnosed illness under the provisions of 
38 U.S.C.A. § 1117 in VAOPGCPREC 4-99.  A well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military service in the Southwest Asian theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (May 3, 1999).  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis, or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Id.  The type of evidence necessary to 
establish a well-grounded claim as to each of those elements 
may depend upon the nature and circumstances of the 
particular claim.  Id.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  Id.  If the claimed signs or symptoms of 
undiagnosed illness or the claimed indications of chronic 
disability are of a type that would ordinarily require the 
exercise of medical expertise for their identification, then 
medical evidence would be required to establish a well-
grounded claim.  Id.  Also, with respect to the third 
element, a claimant's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within his competence, and the indicators are capable of 
verification from objective sources.  Id.  

Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id.  

The Board notes that evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  It is 
significant to note that the record does not contain medical 
evidence to support the veteran's lay assertions that he 
currently suffers from various chronic disabilities due to 
claimed undiagnosed illness.  

Where a determinative issue involves a question of medical 
diagnosis or causation, competent evidence is required to 
render the claim plausible.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  As a lay person, the veteran is not competent to 
make such a determination.  See Espiritu v. Brown, 2 Vet. 
App. 492 (1992).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  See Morton v. West, 12 Vet. App. 477 
(1999).  VA is, however, obligated under 38 U.S.C.A. 
§ 5103(a) to advise an applicant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the applicant of the evidence necessary to be submitted with 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Thus, the veteran is advised that, in order to present a well 
grounded claim of service connection for disability due to 
undiagnosed illness, he must submit some evidence of: (1) 
active military service in the Southwest Asian theater of 
operations during the Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of undiagnosed illness; (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and 
(4) a nexus between the chronic disability and the 
undiagnosed illness.  VAOPGCPREC 4-99 (May 3, 1999).  

Furthermore, the record suggests that the veteran did not 
seek post-service treatment for all claimed disabilities 
related to undiagnosed illness and that he has not been 
adequately informed that he might request an optional VA 
Persian Gulf Registry examination.  In cases where a claimant 
has never sought treatment or examination for the claimed 
illness, VA should advise the claimant that he may request a 
Persian Gulf Registry examination, pursuant to section 703 of 
Pub. L. No. 102-585, 106 Stat. 4943, 4976 (1992).  VAOPGCPREC 
4-99 (May 3, 1999).  

Finally, the record also includes claims of service 
connection for disabilities on a direct basis and on a direct 
basis in the alternative.  These disabilities, claimed as 
various foot, hand and back disorders, as well as major 
depression, appear to include symptomatology closely related 
to and inextricably intertwined with various disabilities 
claimed as due to undiagnosed illness.  It is significant to 
note that the record does not contain medical evidence to 
support the veteran's lay assertions that he currently 
suffers from major depression or foot, hand or back 
disability due to injury or disease which was incurred in or 
aggravated by service.  

Therefore, the veteran is advised that he must submit medical 
evidence, related to each claim, to show that he has current 
disability due to in-service injury or disease.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  As explained earlier, where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence which tends 
to support his assertions that he 
currently suffers from the various 
claimed disabilities due to an 
undiagnosed illness as well as all 
medical evidence which tends to support 
his assertions that he currently suffers 
from hand, foot, and back disability, as 
well as major depression, due to disease 
or injury which was incurred in or 
aggravated by service.  

2.  The RO should also advise the veteran 
that he might request a Persian Gulf 
Registry examination, pursuant to section 
703 of Pub. L. No. 102-585, 106 Stat. 
4943, 4976 (1992).  VAOPGCPREC 4-99 (May 
3, 1999).  If such an examination is 
conducted, the report and all associated 
medical records should be associated with 
the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations, to 
specifically include the current version 
of 38 C.F.R. § 3.317.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


